Exhibit 10ak


CONFIDENTIAL



LICENSE AGREEMENT *

This License Agreement (the “Agreement”) is entered into by Lazare Kaplan
International Inc., a Delaware corporation (“Lazare” or “Licensor”), and Primo
Japan Co. Ltd., a company organized under the laws of Japan (“Primo” or
“Licensee”) (each individually referred to as a “Party,” and collectively as the
“Parties”), on December 10, 2007, and shall be effective from the date (the
“Effective Date”) upon which Lazare receives full and final payment of the
Royalty (as defined below).

WITNESSES THAT WHEREAS:

A.        Primo is a manufacturer and distributor of jewelry in Japan;

B.        Lazare is a cutter, manufacturer and seller of branded diamonds,
branded diamond jewelry, and other products bearing a “Lazare Diamond” logo (the
“Products”), and of other products;

C.        Lazare wishes to enhance the exclusivity and visibility of the Lazare
Diamond brand in Japan, and Primo believes it can help Lazare achieve this goal;

Lazare therefore wishes to grant to Primo a license to use the Lazare Marks to
promote the Lazare Diamond brand in Japan, and Primo wishes to accept such grant
and to become a licensee of the same, subject to the terms and conditions set
forth below.

ARTICLE 1
EXCLUSIVE LICENSE

1.1 License. Subject to the terms and conditions of this Agreement, Lazare
grants to Primo an exclusive, non-transferable, revocable license, without right
of sublicense, to use the Lazare Marks in the territory of Japan (the
“Territory”) solely in connection with the sale, distribution, promotion, and
advertisement of the Products.

[*]

1.2 Restrictions.

1.2.1 Restrictions on Licensor. Lazare shall not license the Lazare Marks to any
third party in the Territory during the term of this Agreement. Notwithstanding
the foregoing, nothing in this Agreement shall be construed to limit the right
of Lazare to license or sublicense the Lazare Marks to any of its subsidiaries
or branch offices operating in the Territory or to any person for use outside
the Territory.

1.2.2 Restrictions on Licensee. All representations of the Lazare Marks that
Primo intends to use shall be submitted to Lazare for approval of the




* Certain portions of this Agreement have been omitted pursuant to a request for
confidential treatment.

1 of 7

--------------------------------------------------------------------------------



CONFIDENTIAL


Presentation prior to use, or shall be exact copies of those provided by Lazare
and used in a manner either identical to or substantially similar to a manner
previously approved by Lazare. Primo shall strictly comply with all guidelines,
if any, communicated by Lazare concerning the use of the Lazare Marks. Primo
shall not alter or remove any trademarks, service marks, trade names or other
marks affixed to the Products by Lazare, nor affix the Lazare Marks to any items
except those approved by Lazare in writing. Except as set forth in this Article
1, nothing contained in this Agreement shall grant or shall be deemed to grant
to Primo any right, title or interest in or to the Lazare Marks. All uses of the
Lazare Marks shall inure solely to the benefit of Lazare, and Primo shall obtain
no rights with respect to any of the Lazare Marks, other than as set forth
herein, and Primo hereby irrevocably assigns to Lazare all right, title and
interest held by Primo, if any, in or to any of the Lazare Marks, other than
those granted to Primo herein, to Lazare. At no time during or after the term of
this Agreement shall Primo challenge or assist others in challenging the
intellectual property of Lazare (except to the extent expressly entitled by
applicable law) or the registration thereof, or attempt to register any
trademarks, service marks, or marks or trade names confusingly similar to the
Lazare Marks.

1.3 Infringement. Primo shall promptly notify Lazare of any actual or suspected
infringements, imitations, or unauthorized use of the Lazare Marks by a third
party of which Primo becomes aware. Lazare shall have the sole right, at its
expense, to bring any action on account of any such infringement, imitation or
unauthorized use, and Primo shall cooperate with Lazare, as Lazare may
reasonably request, in connection with any such action brought by Lazare. [*]

ARTICLE 2
CONSIDERATION

Payment of Royalty. Primo shall pay to Lazare a one-time, non-refundable flat
fee of $5,000,000.00 (five million United States Dollars) for the right to use
the Lazare Marks in accordance with this Agreement (the “Royalty”). [*]

ARTICLE 3
CONDITIONS PRECEDENT

The receipt of the Royalty by Lazare and the continuation of the effective term
of the Sales Agreement are conditions precedent to the grant of license pursuant
to Article 1.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

4.1 Lazare represents and warrants to Primo that to the best of its knowledge,
it is the rightful owner of the Lazare Marks and has the right to grant the
license granted by this Agreement.

2 of 7

--------------------------------------------------------------------------------



CONFIDENTIAL


           4.2 Primo represents and warrants to Lazare that Primo’s use of the
Lazare Marks will at all times be in compliance with this Agreement and all
relevant laws, regulations, orders and decrees. Primo further covenants that it
shall not use the Lazare Marks in any way that might infringe upon the
intellectual property rights of any person, disparage Lazare or the Lazare
Diamond brand, bring Lazare or the Lazare Diamond brand into disrepute, or in
any way negatively impact Lazare.

ARTICLE 5
TERM AND TERMINATION

5.1 Term. This Agreement, and the license granted herein, shall remain in effect
until terminated in accordance with Section 5.2.

5.2 Termination. This Agreement may be terminated as follows:

i) immediately and without notice upon the bankruptcy, insolvency, or other
similar circumstance of either Party, or

ii) by Lazare, upon a breach of any provision of this Agreement except Section
4.2 by Primo that is not cured within 30 days of providing notice to Primo of
such breach; or

iii) by Lazare, immediately upon a breach of Section 4.2 by Primo; or

iv) by Lazare, without notice, upon the termination of the Sales Agreement.

5.3 Termination of Exclusivity Provisions Only. Upon the nullification of the
Exclusivity Provisions as contemplated by Section 8.2 of the Sales Agreement,
the word “exclusive” in the Article 1 heading and the first sentence of Section
1.1 shall be deleted, the entirety of Section 1.2.1 shall be nullified, and the
remainder of the Agreement thereafter read as if those provisions had not been
included.

5.4 [*]

ARTICLE 6
INDEMNIFICATION

6.1 [*]

6.2 [*]

6.3. Control of Defense and Settlement of Claims. The indemnifying Party shall
have the right upon written notice to the indemnified Party to conduct and
control, through counsel of its choosing, the defense, compromise or settlement
of any claim against the indemnified Party, and in any such case the indemnified
Party shall cooperate in connection therewith and shall furnish such records,
information and

3 of 7

--------------------------------------------------------------------------------



CONFIDENTIAL


testimony and attend such conferences, discovery proceedings, hearings, trials
and appeals as may be reasonably requested by the indemnifying Party in
connection therewith; provided, that: (i) the indemnified Party may participate,
through counsel chosen by it and at its own expense, in the defense of any such
claim as to which the indemnifying Party has so elected to conduct and control
the defense thereof; and (ii) the indemnifying Party shall not, without the
written consent of the indemnified Party (which written consent shall not be
unreasonably withheld), pay, compromise, or settle any such claim that could
foreseeably (1) expose the indemnified Party to criminal prosecution, or (2)
negatively impact the value or validity of the Lazare Marks.

ARTICLE 7
[*]

ARTICLE 8
GENERAL PROVISIONS

8.1 Independent Contractor Status. The relationship of Lazare and Primo
established by this Agreement is that of independent contractors, and neither
Party is an employee, agent, partner, or joint venturer of the other. Primo
shall not be considered an agent or legal representative of Lazare for any
purpose, and neither Primo nor any director, officer, agent, or employee of
Primo shall be, or be considered, an agent or employee of Lazare. Primo is not
granted and shall not exercise the right or authority to assume or create any
obligation or responsibility on behalf of or in the name of Lazare. All sales
and other agreements between Primo and its customers are Primo's sole
responsibility and will have no effect on Lazare's obligations under this
Agreement.

8.2 Operations and Expenses. The detailed operations of Primo under this
Agreement are subject to the sole control and management of Primo. Primo shall
be responsible for all of its own expenses and employees. Primo shall provide,
at its own expense, such office space and facilities, and hire and train such
personnel, as may be required to carry out its obligations under this Agreement.
Primo agrees that it shall incur no expense chargeable to Lazare, except as may
be specifically authorized in advance in writing in each case by Lazare.

8.3 Notice. Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing in English and shall be deemed to have been duly given (i) if delivered
personally; when received, (ii) if transmitted by facsimile (with concurrent
deposit with an overnight courier service), upon receipt of a transmission
confirmation, or (iii) if by an overnight courier service, on the day a signed
receipt is obtained by such courier service. All such notices, requests, demands
and other communications shall be addressed as follows:

If to Lazare:
Lazare Kaplan Japan Inc.
8-7, Taito 4-Chome Taito-ku
Tokyo, 110-0016 Japan

4 of 7

--------------------------------------------------------------------------------



CONFIDENTIAL


[*]

If to Primo:
Primo Japan Co. Ltd.
Ginza east Bldg. 16-14, Ginza 7-chome, Chuo-ku,
Tokyo, 104-0061 Japan

[*]



8.4 Assignment. Primo shall not assign its rights and obligations under this
Agreement without the prior written consent of Lazare, which consent shall not
be unreasonably withheld.

8.5 [*]

8.6 Obligation to Inform. If either Party changes its name, changes the location
of its head office or makes any other material organizational change, such Party
must immediately inform the other of such change in writing.

8.7 [*]

8.8 Language. This Agreement is executed in the English language. Any Japanese
version of this Agreement is provided for convenience only and shall not be
binding on the Parties.

8.9 Further Assurances. Each Party shall from time to time execute and deliver
all such documents and instruments and do all acts and things as the other Party
may reasonably require to effectively carry out or better evidence or perfect
the full intent and meaning of this Agreement. Without limitation to the
foregoing, each Party shall cause its subsidiaries, branch offices, and other
affiliates under its control to comply with the terms of this Agreement.

8.10 Entire Agreement. This Agreement constitutes the entire agreement between
the Parties hereto with respect to the subject matter hereof. Should there be
any inconsistencies or conflict between this Agreement and any prior agreement
of the Parties, this Agreement supercedes the prior understanding or agreement
between the Parties with respect to such inconsistent or conflicting terms.

8.11 Amendment and Waiver. No modification of, or amendment to, this Agreement
will be valid or binding unless set forth in writing and duly executed by both
Parties hereto. No waiver of any breach of any term or provision of this
Agreement will be effective or binding unless made in writing, and signed by the
party purporting to give the same and, unless otherwise provided, such waiver
will be limited to the specific breach waived.

8.12 Business Days. In this Agreement, all references to numbers of days shall
be mean days other than Saturdays, Sundays and statutory holidays in Japan or
the United States, as the case may be.

5 of 7

--------------------------------------------------------------------------------




CONFIDENTIAL





8.13 Headings. The headings of this Agreement are for convenience of reference
only and do not affect the construction or interpretation of this Agreement.

8.14 References. All references to articles or sections contained herein are
references to articles or sections of this Agreement, unless otherwise
specified.

8.15 Currency. All monetary amounts referred to herein are in United States
Dollars.

8.16 Severability. If any term or provision of this Agreement is determined to
be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability will attach only to such term and will not affect the validity
of any other provision hereof which will continue in full force and effect.

8.17 [*]

8.18 [*]

IN WITNESS WHEREOF, Lazare and Primo have each executed this Agreement as of the
date first shown above:

LAZARE     By: /s/                                              [*]   PRIMO    
By: /s/                                              [*]


6 of 7

--------------------------------------------------------------------------------



CONFIDENTIAL



SCHEDULE 1

THE LAZARE MARKS


[*]





7 of 7

--------------------------------------------------------------------------------